Citation Nr: 1145005	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for leaky gut syndrome, claimed as secondary to medications taken for allergic rhinitis and sinusitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contended during his May 2011 hearing that he has allergic rhinitis and sinusitis that began when he was exposed to chemicals during active duty.  He additionally asserted that his leaky gut syndrome is secondary to the medications he has taken for the allergic rhinitis and sinusitis.

The Board notes that the Veteran's Report of Medical Examination (for separation purposes) dated July 1960 indicates a history of intermittent hay fever that spring, with no treatment required.

The Veteran was afforded a VA examination in February 2010.  The examiner diagnosed "rhinitis by history, probably vasomotor."  However, there was some lack of clarity as to whether current disability was shown upon examination.  Therefore, an addendum was issued in May 2010.  The examiner clarified that the evidence of record failed to demonstrate chronic sinusitis.  Vasomotor rhinitis was noted as attributable to the aging process and was deemed unrelated to service, to include chemical exposure therein.  However, the examiner did not consider the notation as to hay fever reflected on the report of medical history at discharge in either the February 2010 examination report or in the May 2010 addendum.  Thus, the Veteran should be afforded an additional examination to resolve the questions of whether any current disabilities are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further requiring development, the RO has not informed the Veteran of the evidence needed regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for sinusitis.  Such issue was most recently adjudicated in a November 2006 Board denial.  The RO did not inform the Veteran of the specific evidence needed to satisfy the element or elements of the claims that were the basis for the prior denial (that the veteran's disability was aggravated by service).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the Veteran should be so notified.

As the Veteran claims that his gastrointestinal issues are secondary to his medication taken for sinusitis and rhinitis, the Board finds such issue inextricably intertwined and thus must be remanded as well.  See Henderson v. West, 12 Vet. App. 11, 20   (1998) (citing Harris v. Derwinski, 1 Vet. App. 180   (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the claim to reopen the claim for service connection for sinusitis.  The notice should address what evidence would be necessary to substantiate that element or elements to constitute new and material evidence as well as those required to establish service connection for sinusitis as well as the elements found insufficient in the previous denials, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Schedule the Veteran for a VA examination to determine the nature of any rhinitis and to obtain an opinion as to whether any disability found is related to service.  The claims file should be provided to and reviewed by the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any current chronic rhinitis disorder is related to active duty.  The examiner, in determining whether there is a chronic disorder, should take into account the Veteran's statements, as well as the clinical records, and should expressly address the significance, if any, of the history of hay fever noted upon separation.  The examiner should be aware that the finding of a chronic disorder is not dependent on the existence of a flare-up at the time of the examination.  Additionally, he or she should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

3.  If the examiner above finds that an allergic disorder is related to active service, then schedule the Veteran for a gastrointestinal examination with an appropriate examiner.  The claims file should be reviewed in conjunction with the examination and all necessary tests should be completed.  For any gastrointestinal disorder diagnosed, the examiner should state whether there is a 50 percent or better probability that such is proximately due to the Veteran's allergic disorder or to medication taken to control its symptoms.  If a causal relationship is not found, then the examiner must also address whether 
whether there is a 50 percent or better probability that any current gastrointestinal disorder has been worsened beyond its natural progression as a result of the allergic disorder, to include medication taken for that condition.  If aggravation is found, the examiner should indicate the baseline level of disability prior to such aggravation, to the extent possible.  If such cannot be determined, this must be so stated.  

The examiner must provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 


4.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


